                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              STATESVILLE DIVISION
                                      CIVIL ACTION NO. 5:20-CV-00010-KDB-DSC


                SCOTT ALMINIANA et. al.,                         )
                                                                 )
                                   Plaintiffs,                   )
                                                                 )                   ORDER
                v.                                               )
                                                                 )
                LOWE'S HOME CENTERS LLC,                         )
                                                                 )
                                   Defendant.                    )



                         THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

               Affidavit[s] [for Naima L. Farrell, Jason C. Schwartz, Greta B. Williams and Molly T. Senger]”

               (documents ##23-26) filed April 20, 2020. For the reasons set forth therein, the Motions will be

               granted


                         The Clerk is directed to send copies of this Order to counsel for the parties and to the

               Honorable Kenneth D. Bell.


                         SO ORDERED.


Signed: April 20, 2020




                         Case 5:20-cv-00010-KDB-DSC Document 27 Filed 04/20/20 Page 1 of 1
